Title: From George Washington to John Langhorne [Peter Carr], 15 October 1797
From: Washington, George
To: Langhorne, John (Peter Carr)



Sir,
Mount Vernon 15th Octr 1797.

Your favour of the 25th Ulto has been received, but not so soon as might have been expected from the date of it.
For the favourable sentiments you have been pleased to express relative to my conduct in public life, I thank you.
For the divisions which have taken place among us, with respect to our political concerns; for the attacks which have been made upon those to whom the administration of the government hath been entrusted by the People; and for the calumnies which are levelled at all those who are disposed to support the measures thereof, I feel, on public account, as much as any man can do; because (in my opinion) much evil, and no good can result from such conduct, to this country.
So far as these attacks are aimed at me, personally, it is, I can assure you Sir, a mis-conception if it be supposed I feel the venom of the darts. Within me, I have a consolation which proves an antidote agt their utmost malignity; rendering my mind in the retirement I have long panted after, perfectly tranquil.1 am—Sir Your most Obedt and Very Hble Servant

Go: Washington

